Landis, Judge:
The suit listed above has been submitted for decision on the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, as to merchandise covered by the protest enumerated in the annexed Schedule, which is incorporated herein:
1. That the merchandise represented by the items marked “A” and initialed CJM by Charles J. Meichtry on the invoices accompanying *184the entry covered by the protest enumerated in the attached Schedule, assessed with duty at 19% ad valorem under Item 609.17 of the Tariff Schedules of the United States and claimed properly dutiable at only .1‡ per pound and 8% ad valorem under Item 608.95 of said Schedules, consists of steel sheets which:
(a) are not cut, not pressed, and not stamped to nonrectangular shapes;
(b) are other than alloy steel; and
(c) are coated or plated with zinc.
2. That this protest may be deemed submitted on this stipulation and the record thus made.
Accepting the stipulation as a statement of facts, we find and hold, as alleged by the plaintiff, that the items of merchandise, marked with the letter “A” and initialed CJM by Examiner Charles J. Meichtry on the invoices, are properly dutiable as steel sheets, other than alloy steel, not cut, not pressed, not stamped to rectangular shapes, which are zinc coated, under item 608.95 of the Tariff Classification Act of 1962 (76 Stat. 72), effective August 31, 1963 (T.D. 55994), at the rate of 0.1 cent per pound and 8 per centum ad valorem.
To the extent indicated, the specified claim in this suit is sustained; in all other respects and as to all other merchandise, all the claims are overruled.
Judgment will be rendered accordingly.